FILED
                                                                       JUNE 23, 2020
                                                               In the Office of the Clerk of Court
                                                              WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

CHELAN COUNTY, a political                    )        No. 36348-1-III
subdivision of the State of Washington,       )
                                              )
                     Respondent,              )
                                              )
       v.                                     )        UNPUBLISHED OPINION
                                              )
JEFFREY C. JONES, an individual,              )
                                              )
                     Appellant.               )

       PENNELL, C.J. — Jeffrey Jones appeals a land use judgment, arguing the trial court

improperly denied his motion for a continuance. We disagree and affirm.

                                          FACTS

       In 2013, Chelan County filed a code enforcement lawsuit against Jeffrey Jones.

The County sought to compel Mr. Jones to disband an unlicensed recreational vehicle

(RV) park he operated in Dryden, Washington. Primarily, the County alleged the RV park

was inconsistent with local zoning codes. Mr. Jones denied the County’s allegations and

raised several defenses. After several years of litigation, and numerous changes of

counsel, Mr. Jones’s only remaining defense was that his operation of the RV park had

been grandfathered in as a preexisting use.
No. 36348-1-III
Chelan County v. Jones


          The case was set for trial in late February 2018. In early February, the parties

agreed to a continuance based on unavailability of a county witness and Mr. Jones’s

desire to hire a new lawyer. The parties agreed the trial “shall be [set] for a date

commencing after June 1, 2018, to be determined by the Court.” Clerk’s Papers (CP)

at 919.

          In March 2018, the court set the trial for August 22 and 23, 2018. It notified the

parties by mail. However, the court erroneously sent Mr. Jones’s notice to an outdated

address in Dryden, Washington.

          In June 2018, the trial court sent Mr. Jones at least two additional notices of the

trial date. The final notice was mailed on June 28 to Mr. Jones’s correct address in

Leavenworth, Washington, and was the only notice from the court sent to Mr. Jones’s

correct address.

          During the months prior to trial, the parties were engaged in settlement

negotiations. On July 2, the County mailed a proposed judgment to Mr. Jones at his

correct address. It included a cover letter reiterating the trial dates.

          On August 13, the County personally delivered a second copy of the same

proposed judgment and cover letter to Mr. Jones. Later that day, Mr. Jones contacted the

County’s attorney and indicated he would seek a continuance so he could get an attorney.


                                                 2
No. 36348-1-III
Chelan County v. Jones


       Mr. Jones was unable to retain counsel. On August 20—two days before trial—

Mr. Jones filed a motion to continue. He claimed he had not received notice of the trial

date and asked for a “2-3 month continuance” to find a lawyer. CP at 964. The County

opposed his motion, arguing it already expended time and resources to bring witnesses to

town for trial.

       The court heard Mr. Jones’s continuance motion on the morning of trial. Mr. Jones

reiterated he had not received the trial-setting letter and did not get proper information

from the clerk’s office. He claimed he was “not getting other mail too and I’ve filed

complaints with the postal service. I have a copy of one of the complaints with me.”

Report of Proceedings (Aug. 23, 2018) (RP) at 10-11. Mr. Jones argued that he needed

additional time to retain an attorney and secure attendance of witnesses. Mr. Jones did not

submit an affidavit explaining the witnesses’ expected testimony or why he needed an

extension to secure their presence.

       The trial court denied Mr. Jones’s continuance motion. It noted the June 28 letter

was sent to the correct address, giving Mr. Jones ample notice of the August trial date. It

also determined Mr. Jones had not demonstrated how his proposed witnesses would assist

him at trial or that he would be able to find an attorney if the matter were rescheduled.




                                              3
No. 36348-1-III
Chelan County v. Jones


       The case proceeded to a bench trial. The court found in the County’s favor and

entered a judgment enjoining Mr. Jones from operating the RV park. Mr. Jones brings

this timely appeal, limited to the trial court’s denial of his motion to continue.

                                         ANALYSIS

       We review a trial court’s disposition of a continuance motion for an abuse of

discretion. Horne v. Aune, 130 Wn. App. 183, 198, 121 P.3d 1227 (2005). “A court

abuses its discretion when it bases its decision on untenable or unreasonable grounds.”

Id. at 199. We reverse only if no reasonable judge would have made the same decision.

State v. Vy Thang, 145 Wn.2d 630, 642, 41 P.3d 1159 (2002).

       The generous nature of our standard of review compels respect for the trial court’s

decision. Three reasons are salient.

       First, there are facts in the record from which the trial court could find that Mr.

Jones was notified of the August 23 trial date by at least July 5, 2018. The June 28 letter

from the court was sent to Mr. Jones’s correct address. In addition, the July 2 letter from

Chelan County provided additional notice of the trial date. Under Washington’s civil

rules, the service of both documents by mail was deemed complete three days after their

mailing. CR 5(b)(2)(A). The court was not required to credit Mr. Jones’s unsworn

statement that he had not received notice. Rather, the trial court could properly find not


                                               4
No. 36348-1-III
Chelan County v. Jones


only that Mr. Jones was provided adequate notice of his trial date, but also that his motion

to continue was untimely. CHELAN COUNTY SUPER. CT. LOCAL R. 7(b)(1)(C) (requiring

motions to be made five days before trial); Odom v. Williams, 74 Wn.2d 714, 717-18,

446 P.2d 335 (1968) (no abuse of discretion to deny continuance filed on the morning of

trial).

          Second, Mr. Jones did not adequately support his claim that a continuance was

necessary to obtain witness testimony. CR 40(e) (A continuance based on the need to

procure evidence “shall only be made upon affidavit showing the materiality of the

evidence . . . and that due diligence has been used to procure it.”).

          Finally, Mr. Jones did not provide the court with sufficient reason to believe that

an additional continuance would have helped him secure counsel. The record indicates

Mr. Jones has been represented by several attorneys over the course of his case and that

he had been unsuccessfully seeking counsel since at least February 2018. During the

August 2018 hearing, Mr. Jones summarized his efforts at seeking representation and

asserted that he would likely “have to go out of town to get an attorney.” RP at 13. Given

this state of the record, the trial judge had no reason to believe a 2-3 month continuance

would have made a difference in Mr. Jones’s quest for representation.




                                                5
No. 36348-1-III
Chelan County v. Jones


                                    CONCLUSION

       The judgment is affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                          _________________________________
                                          Pennell, C.J.

WE CONCUR:



______________________________
Siddoway, J.



______________________________
Lawrence-Berrey, J.




                                             6